Exhibit 10.1

 

SEPARATION AGREEMENT

 

This Separation Agreement (this “Agreement”) is made and entered into as of June
14, 2020, by and between Wouter Latour, M.D. (“Executive”) and Vaxart, Inc. (the
“Company”). The Company and Executive are sometimes collectively referred to
herein as the “Parties” and individually as a “Party”.

 

1.     Separation. Executive’s employment with the Company and its affiliates is
hereby terminated as of June 14, 2020 (the “Separation Date”), and pursuant to
the Letter of Resignation attached as Exhibit A to this Agreement, Executive has
resigned from his employment, any and all positions, with the Company and its
affiliates (other than his position as Chairman of the Board of Directors).
Executive will continue to serve on the Board of Directors, subject to
re-election by stockholders. However, Executive will not be eligible for and
shall not receive any non-employee director cash retainers or equity
compensation under the Company’s director compensation program for his services
as a director for the period commencing on the Separation Date and ending on the
date immediately prior to the Company’s next annual meeting of stockholders, at
which time Executive shall commence participation in the Company’s director
compensation program, provided he is re-elected to the Board by stockholders.

 

2.     Payments and Benefits.

 

(a)     Earned Benefits. Except as provided herein, all Company-provided
benefits ceased to accrue as of the Separation Date. Executive shall be provided
the earned payments and benefits set forth as the “Earned Benefits” in Exhibit B
hereto.

 

(b)     Separation Benefits. In consideration of, and subject to and conditioned
upon Executive’s execution and non-revocation of the Release attached as Exhibit
C to this Agreement (the “Release”) and the effectiveness of such Release as
provided in Section 3 of this Agreement, the Company shall pay or provide to
Executive the payments and benefits contemplated by Section 4(b) of the Vaxart,
Inc. Severance Benefit Plan (the “Severance Plan”) to which Executive is
entitled upon a Non-CIC Termination (and as set forth as “Severance Payments” on
Exhibit B hereto), in each case upon the terms, and subject to the conditions,
of the Severance Plan and Exhibit B, along with such additional benefits set
forth on Exhibit B.

 

(c)     Full Payment. Executive acknowledges that the payments and arrangements
contained in this Agreement (including Exhibit B) shall constitute full and
complete satisfaction of any and all amounts properly due and owing to Executive
as a result of his employment with the Company and its affiliates and his
termination therefrom.

 

3.     Release of Claims. Executive agrees that, as a condition to Executive’s
right to receive the payments and benefits set forth in Section 2(b) of this
Agreement, within 60 calendar days following the Separation Date (the “Release
Period”), Executive shall execute and deliver the Release to the Company. If
Executive fails to execute and deliver the Release to the Company during the
Release Period, or if the Release is revoked by Executive or otherwise does not
become effective and irrevocable in accordance with its terms, then Executive
will receive only the Earned Benefits and will not be entitled to any other
payment or benefit under Section 2(b) of this Agreement.     

 

4.     Conditions and Restrictive Covenants. Executive specifically acknowledges
and agrees that he remains obligated to comply with the following provisions of
the Severance Plan, which provisions shall continue to apply, in accordance with
their terms, on and after the Separation Date, notwithstanding Executive’s
termination of employment: Section 5 (Conditions and Limitations on Benefits),
Section 6 (Tax Matters), Section 7 (Reemployment), Section 8 (Clawback;
Recovery), Section 9 (Right to Interpret Plan), Section 11 (Legal Construction),
Section 12 (Claims, Inquiries and Appeals) and Section 13 (Basis of Payments to
and From Plan). In addition, Executive acknowledges and reaffirms his
obligations under the Confidentiality Agreement (as defined in Section 3(b) of
the Severance Plan), which agreement shall continue to apply, in accordance with
its terms, on and after the Separation Date, notwithstanding Executive’s
termination of employment.

 

 

--------------------------------------------------------------------------------

 

 

5.     Miscellaneous.

 

(a)     Withholding. The Company or its affiliates, as applicable, may withhold
from any amounts payable or benefits provided under this Agreement such federal,
state, local, foreign or other taxes as will be required to be withheld pursuant
to any applicable law or regulation (or require Executive to make arrangements
satisfactory to the Company for the payment of such required withholding taxes).

 

(b)     Successors. This Agreement is personal to Executive and without the
prior written consent of the Company will not be assignable by Executive other
than by will or the laws of descent and distribution. This Agreement will inure
to the benefit of and be enforceable by Executive’s surviving spouse, heirs and
legal representatives. This Agreement will inure to the benefit of and be
binding upon the Company and its affiliates, and their respective successors and
assigns.

 

(c)     Final and Entire Agreement; Amendment. Except with respect to the
provisions of the other documents referenced herein, this Agreement, together
with the Exhibits and the other documents referenced herein, represents the
final and entire agreement between the Parties with respect to the subject
matter hereof and supersedes all prior agreements, negotiations and discussions
between the Parties hereto and/or their respective counsel with respect to the
subject matter hereof. This Agreement and its exhibits control over inconsistent
terms in prior documents, plans, policies or agreements. The Company may not
modify or take any action under the Severance Plan or any equity or bonus plan
to reduce, revoke or deny Executive the benefits and rights in Exhibit B, unless
required by law. Executive has not relied upon any representations, promises or
agreements of any kind except those set forth herein in signing this Agreement.
Any amendment to this Agreement must be in writing, signed by duly authorized
representatives of the Parties, and stating the intent of the Parties to amend
this Agreement.

 

(d)     Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of California, without
reference to conflict of laws principles, except to the extent preempted by the
Employee Retirement Income Security Act of 1974, as amended.

 

(e)     Notices. All notices and other communications hereunder will be in
writing and will be given by hand delivery or via e-mail to the other Party or
by registered or certified mail, return receipt requested, postage prepaid, or
by overnight courier, addressed as follows: (i) if to Executive: at Executive’s
most recent address on the records of the Company; and (ii) if to the Company:
Vaxart, Inc., c/o Todd Davis, Chair of the Compensation Committee, 385 Oyster
Point Boulevard, Suite 9A, South San Francisco, CA 94080, Email:
tdavis@royaltyrxcapital.com, or to such other address as either Party will have
furnished to the other in writing in accordance herewith. Notice and
communications will be effective on the date of delivery if delivered by hand or
e-mail, on the first business day following the date of dispatch if delivered
utilizing overnight courier, or three business days after having been mailed, if
sent by registered or certified mail.

 

(f)     Counterparts. This Agreement may be executed in one or more counterparts
(including by means of facsimile or other electronic transmission), each of
which will be deemed an original, but all of which taken together will
constitute one original instrument.

 

IN WITNESS WHEREOF, the Parties hereto have each executed this Agreement as of
the date first above written.

 

  VAXART, INC.             By: /s/ Andrei Floroiu     Its: CEO            
EXECUTIVE             /s/ Wouter Latour, M.D.     Wouter Latour, M.D.  

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT A

 

 

 

 

 

 

Letter of Resignation

 

 

June 14, 2020

 

 

Vaxart, Inc.
385 Oyster Point Boulevard
Suite 9A
South San Francisco, CA 94080

Attn: Todd Davis

 

Effective as of 12:00 a.m. Eastern Time on June14, 2020, I hereby resign (i)
from any and all positions held by me as an officer, including as Chief
Executive Officer, of Vaxart, Inc. (the “Company”), other than as Chairman of
the Board of the Company, and (ii) from any and all positions held by me as an
officer or director of any subsidiaries or affiliates of the Company.     

 

Sincerely,

 

 

 

 

Wouter Latour, M.D.

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT B
SEPARATION PAYMENTS AND BENEFITS
UNDER THE SEVERANCE PLAN

 

Description of
Payment/Benefit

 

Payment Terms

Earned Benefits under Section 4(a) of the Severance Plan

§The Company shall issue Executive’s final paycheck on the Separation
Date, which shall include accrued but unpaid PTO, and which shall be in full
satisfaction of the Company’s obligations to Executive under Section 4(a) of the
Severance Plan.

Severance Payments under Section 4(b) of the Severance Plan

§The Company shall pay to Executive an amount equal to $509,250 (which
represents 12 months of his annual base salary), payable in regular installments
in accordance with the Company’s normal payroll practices, over the 12 month
period commencing on the Separation Date (the “Severance Period”) per the
following terms: (1) the installments shall commence to be paid on the first
payroll date that occurs after the Release is received by the Company and
becomes effective and irrevocable in accordance with its terms, (2) the first
installment shall include as a lump sum all payments (without interest) that
accrued from the Separation Date until such first payroll date, and (3) the
remaining installments shall be paid as otherwise scheduled for the Severance
Period, which amount shall be in full satisfaction of the Company’s obligations
to Executive under Section 4(b)(i) of the Severance Plan. 

 

§If Executive is eligible for and has made the necessary elections for
continuation coverage pursuant to COBRA under a group health, dental or vision
plan sponsored by the Company, the Company will pay, as and when due directly to
the COBRA carrier, the portion of the COBRA premiums paid by the Company prior
to the Separation Date which, when coupled with the remaining portion of the
COBRA premiums to be paid by Executive, will be sufficient to continue
Executive’s COBRA coverage for himself and his eligible dependents from the
Separation Date until the earliest to occur of (i) the first anniversary of the
Separation Date, and (ii) the date on which Executive becomes eligible for
health insurance coverage in connection with new employment or self-employment,
which amount shall be in full satisfaction of the Company’s obligations to
Executive under Section 4(b)(ii) of the Severance Plan.  Executive agrees to
promptly notify the Company as soon as he becomes eligible for health insurance
coverage in connection with new employment or self-employment during the
one-year period after the Separation Date.

 

§Notwithstanding the foregoing, and except as otherwise provided by the Chair of
the Compensation Committee, in the event that Executive fails to return all
Company Property (as defined in Section 3(d) of the Severance Plan) in any
material respect (and after a reasonable notice and cure period, if such breach
is capable of being cured), the Company’s obligation to pay the amounts
(including remaining Severance Payments, if any) or provide the benefits
described above shall terminate and be of no further force or effect and
Executive will forfeit his rights to receive any such amounts or benefits.

Equity Awards

§Executive shall continue to vest in any stock options issued under a Company
equity plan and held by Executive as of the Separation Date, with continued
service on the Board of Directors constituting continued employment with the
Company for purposes of the applicable vesting and exercise conditions.

 

§Any unvested restricted share unit award issued under a Company equity plan and
held by Executive as of the Separation Date shall remain outstanding in
accordance with its terms (other than the continuous service requirement) and
shall vest only if the applicable performance goal is achieved by December 31,
2020.

 

§Except as otherwise provided herein, the stock options and restricted share
units issued under a Company equity plan and held by Executive as of the
Separation Date shall remain outstanding in accordance with their terms. For the
avoidance of doubt, in the event of a Change in Control (as defined in the
Severance Plan), the equity awards shall vest in accordance with Section
4(c)(iii) of the Severance Plan (unless the Change in Control vesting provisions
applicable to the non-employee director equity awards would provide a greater
benefit to Executive, in which case the Change in Control vesting provisions
applicable to the non-employee director equity awards shall apply to Executive’s
equity awards).  

 

Retention Bonus

 

§The Company shall pay to Executive an amount equal to $105,083 on the first
payroll date that occurs after the Release is received by the Company and
becomes effective and irrevocable in accordance with its terms, which amount
shall be in full satisfaction of the Company’s obligations to Executive under
the Confidential Retention/Stay Bonus Agreement between Executive and the
Company dated February 24, 2020.

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT C
RELEASE OF CLAIMS

 

This Release (this “Release”) is made and entered into as of this 14th day of
June, 2020, by and between Vaxart, Inc. (the “Company”) and Wouter Latour, M.D.
(“Executive”).

 

1.     Employment Status. Executive’s employment with the Company and its
affiliates terminated effective as of June 14, 2020 (the “Separation Date”).

 

2.     Payments and Benefits. Upon the effectiveness of the terms set forth
herein, the Company shall provide Executive with the benefits set forth in
Section 2(b) of the Separation Agreement between Executive and the Company dated
June 14, 2020 (the “Separation Agreement”). Executive agrees that Executive has
been fully compensated for all work performed through the Separation Date,
including the Earned Benefits (as defined in Section 2(a) of the Separation
Agreement), and is not entitled to receive any additional payments as wages,
vacation or bonuses except as otherwise provided under Section 2(b) of the
Separation Agreement.

 

3.     No Liability. This Release does not constitute an admission by the
Company or any of its parents, subsidiaries, affiliates, divisions, officers,
directors, partners, agents, or employees, or by Executive, of any unlawful acts
or of any violation of federal, state or local laws.

 

4.     General Release.

 

(a)     In consideration of the payments and benefits set forth in Section 2
above, Executive for himself, his heirs, administrators, representatives,
executors, successors and assigns (“Releasors”) does hereby irrevocably and
unconditionally release, acquit and forever discharge the Company and each of
its parents, subsidiaries, affiliates, divisions, successors, assigns, officers,
directors, partners, agents, attorneys, and former and current employees,
including without limitation all persons acting by, through, under or in concert
with any of them (collectively, the “Releasees”), and each of them, from any and
all claims, demands, actions, causes of action, costs, attorney fees, and all
liability whatsoever, whether known or unknown, fixed or contingent, which
Executive has, had, or may ever have against the Releasees relating to or
arising out of Executive’s employment or separation from employment with the
Company from the beginning of time and up to and including the date Executive
executes this Release (collectively “Claims”).

 

This Release includes, without limitation, (i) law or equity claims; (ii)
contract (express or implied) or tort claims; (iii) claims for wrongful
discharge, retaliatory discharge, whistle blowing, libel, slander, defamation,
unpaid compensation, intentional infliction of emotional distress, fraud, public
policy, contract or tort, and implied covenant of good faith and fair dealing;
(iv) claims arising under any federal, state, or local laws of any jurisdiction,
including those that prohibit age, sex, race, national origin, color,
disability, religion, veteran, military status, sexual orientation, or any other
form of discrimination, harassment, or retaliation (including without limitation
under the Age Discrimination in Employment Act of 1967 as amended by the Older
Workers Benefit Protection Act, the National Labor Relations Act, Executive
Order 11246, the Employee Retirement Income Security Act of 1974, the Worker
Adjustment and Retraining Notification Act, Title VII of the Civil Rights Act of
1964 as amended by the Civil Rights Act of 1991, Section 1981 of the Civil
Rights Act of 1966, the Equal Pay Act of 1962, the Americans with Disabilities
Act of 1990, the Rehabilitation Act of 1973, the Family and Medical Leave Act of
1993, the Consolidated Omnibus Budget Reconciliation Act (COBRA), the Genetic
Information Non-discrimination Act, the Sarbanes-Oxley Act, the Employee
Polygraph Protection Act, the Uniformed Services Employment and Reemployment
Rights Act of 1994, the Equal Pay Act, the Lilly Ledbetter Fair Pay Act, the
Post-Civil War Civil Rights Act (42 U.S.C. §§1981-1988); (v) any claims arising
under California law, including the California Fair Employment and Housing Act
(FEHA), the California Labor Code, and the California Constitution, or any other
foreign, federal, state or local law or judicial decision, (vi) claims arising
under the Employee Retirement Income Security Act (excluding claims for amounts
that are vested benefits or that Executive is otherwise entitled to receive
under any employee benefit plan of the Company or any of its affiliates in
accordance with the terms of such plan and applicable law), (vi) any other
statutory or common law claims related to Executive’s employment with the
Company or the separation of Executive’s employment with the Company.

 

However, this Release excludes, and Executive does not waive, release, or
discharge: (A) any obligation of the Company under the Separation Agreement; (B)
any right to file an administrative charge or complaint with, or testify,
assist, or participate in an investigation, hearing, or proceeding conducted by,
the Equal Employment Opportunity Commission, the California Department of Fair
Employment and Housing, or other similar federal or state administrative
agencies, although Executive waives any right to monetary relief related to any
filed charge or administrative complaint; (C) claims that cannot be waived by
law, such as claims for unemployment benefit rights and workers’ compensation;
(D) indemnification rights Executive has against the Company under applicable
corporate law, the by-laws or certificate of incorporation of the Company or any
of its affiliates, or as an insured under any director’s and officer’s liability
insurance policy now or previously in force; (E) any right to file an unfair
labor practice charge under the National Labor Relations Act; and (F) any rights
to vested benefits, such as pension or retirement benefits, the rights to which
are governed by the terms of the applicable plan documents and award agreements.

 

(b)     Waiver of California Civil Code Section 1542. This Release is intended
to be effective as a general release of and bar to all claims as stated in this
Section. Accordingly, the Releasors specifically waive all rights under
California Civil Code Section 1542, which states:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

 

Executive acknowledges that Executive may later discover claims or facts in
addition to or different from those which Executive now knows or believes to
exist with regards to the subject matter of this Release, and which, if known or
suspected at the time of executing this Release, may have materially affected
its terms. Nevertheless, the Releasors waive any and all Claims that might arise
as a result of such different or additional claims or facts.

 

 

--------------------------------------------------------------------------------

 

 

5.     Specific Release of ADEA Claims. In further consideration of the payments
and benefits provided to Executive in this Release, Executive hereby irrevocably
and unconditionally fully and forever waive, release, and discharge the
Releasees from any and all claims, whether known or unknown, from the beginning
of time through the date of Executive’s execution of this Release arising under
the Age Discrimination in Employment Act (ADEA), as amended, and its
implementing regulations. By signing this Release, Executive hereby acknowledges
and confirms that:

 

(a)     Executive has read this Release in its entirety and understands all of
its terms;

 

(b)     by this Release, Executive has been advised in writing to consult with
an attorney of Executive’s choosing as Executive believed was necessary before
signing this Release;

 

(c)     Executive knowingly, freely, and voluntarily agrees to all of the terms
and conditions set out in this Release including, without limitation, the
waiver, release, and covenants contained in it;

 

(d)     Executive is signing this Release in exchange for good and valuable
consideration in addition to anything of value to which Executive Employee is
otherwise entitled;

 

(e)     Executive was given at least twenty-one (21) days to consider the terms
of this Release and consult with an attorney of Executive’s choice, although
Executive may sign it sooner if desired;

 

(f)     Executive understands that he has seven (7) days after signing this
Release to revoke it by delivering notice of revocation to the Company under
Section 8 hereof before the end of this seven-day period; and

 

(g)     Executive understands that the release contained herein does not apply
to rights and claims that may arise after Executive signs this Release.

 

6.     Protected Activity. Nothing contained in this Release limits Executive’s
ability to file a charge or complaint with any federal, state or local
governmental agency or commission (a “Government Agency”). In addition, nothing
in this Release or any other Company agreement, policy, practice, procedure,
directive or instruction shall prohibit Executive from reporting possible
violations of federal, state or local laws or regulations to any Government
Agency or making other disclosures that are protected under the whistleblower
provisions of federal, state or local laws or regulations. Executive does not
need prior authorization of any kind to make any such reports or disclosures and
Executive is not required to notify the Company that Executive has made such
reports or disclosures. If Executive files any charge or complaint with any
Government Agency, and if the Government Agency pursues any claim on Executive’s
behalf, or if any other third party pursues any claim on Executive’s behalf,
Executive waives any right to monetary or other individualized relief (either
individually, or as part of any collective or class action) that arises out of
alleged facts or circumstances on or before the effective date of this Release;
provided that nothing in this Release limits any right Executive may have to
receive a whistleblower award or bounty for information provided to the
Securities and Exchange Commission or other Government Agency.

 

7.     Bar. Executive and the Company acknowledge and agree that if he or it
should hereafter make any claim or demand or commence or threaten to commence
any action, claim or proceeding against the other party with respect to any
cause, matter or thing which is the subject of the releases under Section 4 of
this Release, this Release may be raised as a complete bar to any such action,
claim or proceeding, and the applicable Releasee may recover from the other
party all costs incurred in connection with such action, claim or proceeding,
including attorneys’ fees.

 

8.     Notices. All notices and other communications under this Release must be
in writing and will be given by hand delivery or via e-mail or by registered or
certified mail, return receipt requested, postage prepaid, or by overnight
courier, addressed as follows: (i) if to Executive: at Executive’s most recent
address on the records of the Company; and (ii) if to the Company: Vaxart, Inc.,
c/o Todd Davis, Chair of the Compensation Committee, 385 Oyster Point Boulevard,
Suite 9A, South San Francisco, CA 94080, Email: tdavis@royaltyrxcapital.com, or
to such other address as either party will have furnished to the other in
writing in accordance herewith. Notice and communications will be effective on
the date of delivery if delivered by hand or e-mail, on the first business day
following the date of dispatch if delivered utilizing overnight courier, or
three business days after having been mailed, if sent by registered or certified
mail.

 

9.     Governing Law. This Release shall be governed by and construed in
accordance with the laws of the State of California, without regard to conflicts
of laws principles.

 

 

--------------------------------------------------------------------------------

 

 

10.     Revocation. Executive has a period of seven (7) days following the
execution of this Release during which Executive may revoke this Release by
delivering written notice to the Company under Section 5 of this Release, and
this Release shall not become effective or enforceable until such revocation
period has expired. Executive understands that if he revokes this Release, it
will be null and void in its entirety, and he will not be entitled to any
payments or benefits provided in this Release, including without limitation
those under Section 2(b) above.

 

11.     Miscellaneous. This Release is the complete understanding between
Executive and the Company in respect of the subject matter of this Release and
supersedes all prior agreements relating to the same subject matter. Executive
has not relied upon any representations, promises or agreements of any kind
except those set forth herein in signing this Release. In the event that any
provision of this Release should be held to be invalid or unenforceable, each
and all of the other provisions of this Release shall remain in full force and
effect. If any provision of this Release is found to be invalid or
unenforceable, such provision shall be modified as necessary to permit this
Release to be upheld and enforced to the maximum extent permitted by law.

 

12.     Counterparts. This Release may be executed by the parties hereto in
counterparts, which taken together shall be deemed one original.

 

EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS FULLY READ, UNDERSTANDS, AND
VOLUNTARILY ENTERS INTO THIS RELEASE. EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE
HAS HAD AN OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF
EXECUTIVE’S CHOICE BEFORE SIGNING THIS RELEASE. EXECUTIVE FURTHER ACKNOWLEDGES
THAT HIS SIGNATURE BELOW IS AN AGREEMENT TO RELEASE THE COMPANY AND RELEASEES
FROM ANY AND ALL CLAIMS THAT CAN BE RELEASED AS A MATTER OF LAW.

 

IN WITNESS WHEREOF, the parties hereto have each executed this Release as of the
date first above written.

 

 

 

VAXART, INC.


By: ________________________________

Its:  ________________________________

   

 

EXECUTIVE


______________________________
Wouter Latour, M.D.

       

 

 